Supreme Court, Bronx County (William C. Donnino, J.), rendered July 31, 1990, convicting defendant, after jury trial, of attempted robbery in the second degree (2 counts) and assault in the *556third degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 3 to 6 years (on each of 2 counts) and one year, respectively, unanimously affirmed.
Evidence at trial was that the elderly victim was attacked by defendant and five other men as he walked to his home in the early evening. Although the victim attempted to hold off further blows by forcefully grabbing defendant’s upper arm after defendant’s first punch to the victim’s face, defendant’s companions beat the victim to the ground two times as they reached into his pocket. All attackers fled when the victim secured a broken bottle from the ground and brandished it at the group.
Although defendant told the police that he had not attacked the victim, but instead had tried to help him, the officers observed fresh bruises on defendant’s upper arm, corroborating the victim’s report that he had grabbed defendant’s upper arm to ward off the attack.
We reject defendant’s claim that the evidence against him was insufficient as a matter of law to support his conviction. Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury’s determination of defendant’s guilt beyond a reasonable doubt is amply supported (see, People v Bleakley, 69 NY2d 490). The jury’s determinations regarding credibility of witnesses, not unreasonable in the circumstances, will not be disturbed by this Court (see, e.g., People v Rivera, 121 AD2d 166, affd 68 NY2d 786).
We have considered defendant’s remaining claims and find them to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin, Kassal and Rubin, JJ.